DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 4, 11, 13 – 17, 20, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (US Publication Number 2007/0030276, “MacInnis”) in view of Hostetter et al. (US Publication Number 2019/0179932, hereinafter “Hostetter”) further in view of Krig (US Publication Number 2008/0228896).
4.	As per claims 1, 13 and 21, MacInnis teaches a system, memory and method of operating a system comprising a first component and a second component, the method comprising performing a first data transfer from the first component to the second 
MacInnis does not explicitly disclose wherein the plurality of parameters of each record comprising a transfer start condition of the associated data transfer and a transfer end event of the associated data transfer.
	However, Hostetter teaches the plurality of parameters of each record comprising a transfer start condition of the associated data transfer and a transfer end event of the associated data transfer (figure 4, paragraphs 18 and 50, in the linked list item the start and end of each even/transfer which is represented by the version also has an associated timeframe such that each entry in the linked list has the same parameters for it).
	MacInnis and Hostetter are analogous art because they are from the same field of endeavor of handling data transfers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of MacInnis and Hostetter before him or her, to modify the data transfer of MacInnis to include the teachings of Hostetter because timing impact of the linked lists.	
One of ordinary skill would be motivated to make such modification in order to enhance data integrity in a linked list system (paragraphs 2 and 3).  Therefore, it would 
MacInnis/Hostetter does not explicitly disclose plurality of parameters of each record of the plurality of records start condition that determines when to begin the associated data transfer and a transfer end event generated at an end of the associated data transfer. 
However, Krig discloses plurality of parameters of each record of the plurality of records start condition that determines when to begin the associated data transfer and a transfer end event generated at an end of the associated data transfer (paragraphs 57 – 60).
MacInnis/Hostetter and Krig are analogous art because they are from the same field of endeavor data transfer handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of MacInnis/Hostetter and Krig before him or her, to modify the data transfer codes of MacInnis/Hostetter to include the teachings of Krig because it would enhance error handling.
One of ordinary skill would be motivated to make such modification in order to enhance data transfer integrity (paragraphs 5 – 7) Therefore, it would have been obvious to combine Krig with MacInnis/Hostetter to obtain the invention as specified in the instant claims.
5.	MacInnis modified by the teachings of Hostetter/Krig as seen in claim 1 above, as per claims 2 and 14, Hostetter teaches a system and memory, wherein, for each 
6.	MacInnis modified by the teachings of Hostetter/Krig as seen in claim 1 above, as per claims 3 and 15, Hostetter teaches a system and memory, wherein the transfer start condition is at least partly determined by the client of the associated data transfer (client computing devise for the associated data transfer, paragraph 30).
7.	MacInnis modified by the teachings of Hostetter/Krig as seen in claim 1 above, as per claims 4 and 16, Hostetter teaches a system and memory, wherein, for each record, the parameters comprise an identification of a transfer start signal (starting element, paragraph 18), the transfer start condition being at least partly determined by the transfer start signal (paragraph 36).
8.	MacInnis modified by the teachings of Hostetter/Krig as seen in claim 1 above, as per claims 11 and 20, Hostetter teaches a system and memory, wherein, for each record, the parameters comprise an indication that the data transfer is a transfer of a piece of data, of a plurality of data, of a data block, or of a plurality of data blocks (paragraph 18 figure 4, the parameter details at least that the parameter of source transfer data).
9.	MacInnis modified by the teachings of Hostetter/Krig as seen in claim 1 above, as per claim 25, Hostetter teaches a system, wherein the associated data transfer for each record begins after the transfer start condition for the associated data transfer has .
Allowable Subject Matter
10.	Claims 5 – 10, 12, 18, 19, 22 – 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. Applicant argues the prior art Hostetter does not teach a data transfer and the combination of the prior art does not teach the limitations of claim 1.
With respect to the Applicant’s arguments the Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner relies upon Hostetter for teachings of a linked list having a record of a start condition associated with data.  The Examiner would like to invite the Applicant to a phone interview to better understand the claim limitations as intended versus what has been argued.  Claim 1 for example does not explicitly disclose a functional data transfer as it is only has a memory capable of storing certain criteria “associated” with a data transfer.  Although additional claims may contain the functional language there is a clarity needed to understand the intended timeline of how data is stored in the link list.  .

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker teaches in figures 20 and 21 a linked list with data packet markers used by the DMA engine to represent the start and end of a data transfer. Tousek teaches a start condition for a DMA transfer handled by a DMA controller and associated line count value of a transfer to show when to terminate the data transfer which is analogous to an end condition.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184